DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a hooking portion on which the orthodontic ligature member is hooked that is positioned in a deep portion of the hook groove” is indefinite for several reasons.  First is it unclear if a typographical or translational error has 
Regarding claim 3, the term “the hook groove inclines toward the thickness direction” is indefinite, as the thickness direction encompasses two directions (e.g. up and down), and although the limitation states the groove is inclined, it does not state in which direction (e.g. occlusal and gingivally) it is directed in.  Clarification is required. 
Regarding claim 8, the term “in a curved surface that is curved as a whole” is indefinite, as it is unclear what the term intends to state.  For example, it is unclear if the term requires the narrow interpretation of all surfaces forming a unitary curvature, or if all surfaces merely must be curved to some degree.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP2015-128459, as evidenced by its machine translation; cited by Applicant) in view of Fukuhara (JP H0380851, as evidenced by its machine translation; cited by Applicant).
Regarding the above claims Yamada discloses an orthodontic bracket system (see Figs. 1-6) comprising: an orthodontic bracket (11) that is arranged to be bonded to a tooth surface of a patient (via base) and is arranged to correct dentition of the patient, an orthodontic ligature member (45), and an orthodontic arch wire (44), the orthodontic bracket including: a base portion (12) disposed such that a back surface of the base portion opposes the tooth surface (e.g. at 15); a pair of projecting portions (21a,b) configured to project in a thickness direction of the base portion from a front surface side of the base portion, with a first space between the projecting portions such that the projecting portions form a groove-like slot (22) in which the orthodontic arch wire is accommodated (see Figs. 1-6); and a pair of wing portions (31a, b) each configured to project, from an end portion in the thickness direction of each of the projecting portions, in an outward direction that extends perpendicularly to a direction in which the slot extends and toward an opposite side of a side on which the slot is positioned (see Figs. 1-6), such that a hook groove (36a, b) on which the orthodontic ligature member is hooked is formed between each wing portion and the front surface of the base portion 

    PNG
    media_image1.png
    448
    926
    media_image1.png
    Greyscale

Fukuhara, however, teaches an orthodontic bracket system (see Figs. 3, 6 and 8) comprising a bracket (4/5/6), an archwire (8) and a ligature (9), wherein the ligature is retained in a hooking portion of a hook grove (e.g. area under tie wing (6) where ligature is positioned, wherein the hooking portion is separated in the thickness direction from the archwire in the archwire slot (see Fig. 3, hooking portion is separated from the archwire in thickness direction, at least in part; e.g. hooking portion is positioned above the bottom of the archwire), such that a space is formed between a top of the wire and a bottom of the ligature in the thickness direction, the spaces having a prescribed length in the thickness direction (e.g. dependent on the particular size of wire and/or ligature or malocclusion/rotation of patient’s teeth; see machine translation page 3, paragraphs 1-2, page 4, and page 5, paragraph 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Yamada to include Fukuhara’s teaching of providing the hook grove separated in the .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Fukuhara, as combined above, further in view of Degnan (US 5269681).
Regarding claim 12, Yamada/Fukuhara, as combined above does not explicitly teach wherein the diameter of the ligature member is 0.3 mm and the prescribed space is 0.04 mm as required.  However, Fukuhara discloses that the space between the ligature and wire is variable as desired (see Figs. 3, 6 and 8) based on several factors (e.g. wire size, bracket arrangement, etc.), which effect forces applied to the bracket, wire, ligature and tooth.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the spacing of the device of Yamada/Fukuhara, as combined above, to include a spacing of 0.04 mm, as Fukuhara discloses that the spacing is variable as desired, and since such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Degnan additionally teaches a bracket system which uses a ligature wire having a diameter of 0.3556 mm and that the size of the ligature can vary based on various factors, effecting the forces applied to the bracket, ligature, wire and tooth (see col 1, lines 34-56 and col 4, line 30).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Yamada/Fukuhara to include a ligature wire of 0.3556 mm as taught by Degnan, as such modification would provide a ligature of sufficient size and strength to retain the wire, withstand forces, and remain flexible enough to be secured around the bracket.  Further, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Yamada/Fukuhara/Degnan, as combined above, to provide a wire size of 0.3 mm, as such modification would merely involve the optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan in determining optimum results (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5062794 teaches a similar bracket where the ligature is separated from the archwire in the slot, forming a space there between.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772